DETAILED ACTION

This is a office action is in response to the Applicants response filed 6/21/2022.  Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (U.S. 2010/0161717 A1, hereinafter “Albrecht”) in view of Badros (U.S. 8903899 B1, hereinafter “Badros”).

 	As to claims 1, 11, 18, Albrecht discloses a server computer, comprising:
 a network communications interface; a memory configured to store a web page having an IP address; and a processor configured to, receive, via the network communications interface, a request for the web page, the request including the IP address (para. [0016]; discloses the client sending an HTTP request for one or more web pages . It is inherent that a HTTP request would include a network address, URL or IP address for the content they are looking for); 
 	identify a set of domain names referenced by the web page (para. [0021]; discloses “Each web page file 108 may be stored as an HTML document, an eXtensible Hypertext Markup Language (XHTML) document, a text file, or any other suitable file type that can be processed and used by a client 118 to provide a visual representation of the web page defined by the associated web page file 108.”); 
 	resolve the set of domain names into a set of IP addresses (para. [0024]; discloses “a particular web page file 108 may be defined to include an image entitled "image.jpg." The web page file 108 itself may be associated with or located at a URL of "www.abc.com," with the associated embedded image file 112 stored locally at the web server 108. Based on its location at the same web server 102, the URL defining the location of the image (or the image file reference 110) may be defined as "www.abc.com/image.jpg," such that a request to the web server 102 for "www.abc.com/image.jpg" will return a copy of the image entitled "image.jpg" from the set of image files 112. Alternatively, the image file 112 embedded in the web page file 108 may be located at any network-addressable location outside of the web server 102. In many cases, that network address may comprise a website, microsite, or other web address. That being said, the location of the embedded image file 112 may be defined, for example, as "www.xyz.com/image.jpg," where the top-level domain of "www.xyz.com" is associated with a different server or logical location than web server 102.”); and
 	 transmit, in response to the request for the web page and via the network communications interface, a content and format of the web page; (para. [0022]; discloses “In addition to static content defined by its source code, each web page file 108 may include, embed, or be associated with additional dynamic content, as well as other content stored apart from the web page file 108 itself, wherein the associated content is defined as embedded within, or a part of, the web page file's 108 source code. In those instances, in addition to the web page file 108 itself, additional information or data is retrieved by the client 118 in order to provide a complete visual representation of the web page associated with the web page file 108. “).  
 	However Albrecht discloses  the apparatus wherein the content of the web page includes the set of IP addresses, instead of or in addition to the domain names.
 	In an analogous art, Badros discloses the apparatus wherein the content of the web page includes the set of IP addresses, instead of or in addition to the domain names (Figure 6 and column 6, lines 22-30; discloses “As shown in FIG. 6, response header 600 may include an identification label 610 followed by a series of domain names 601-603, collectively referred to as domain name list 605. In this example, three domain names are being transmitted, although more or fewer could be transmitted. Domain names 601-603 may correspond to the domain names of the first three document references 301-303 (FIG. 3). The domain names may be separated by a space character or other delineating character(s).”  Further, column 6, lines 40-47; discloses “As shown in FIG. 6, response header 600 may include an identification label 610 followed by a series of domain names 601-603, collectively referred to as domain name list 605. In this example, three domain names are being transmitted, although more or fewer could be transmitted. Domain names 601-603 may correspond to the domain names of the first three document references 301-303 (FIG. 3). The domain names may be separated by a space character or other delineating character(s).” These citations clearly show that the servers sends as a response to the client for the web page which includes domain name list preventing the client from having to send multiple DNS requests right after).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albrecht by incorporating a domain name list with domain names and IP addresses with the server response as taught by Badros in order to reduce perceived DNS lookup latency thereby improving the web experience of the client may be improved. (see Badros, column 2, line 65-column 3, lines 3)

 	As to claim 5, Albrecht-Badros discloses the server computer of claim 1, wherein: the set of domain names is a first set of domain names and the set of IP addresses is a first set of IP addresses; the processor is further configured to, determine a set of supplemental content to be displayed as part of the web page; and resolve a second set of domain names referenced by the set of supplemental content into a second set of IP addresses; and the content and format of the web page, transmitted via the network communications interface, indicates how to display the set of supplemental content in the web page and includes the second set of IP addresses (Albrecht,para. [0050]; discloses “The received web page file 108 provides the content and formatting of the requested web page that will be displayed via the GUI 128), as well as the location within the web page where the image file 112 associated with the image file reference 110 should be displayed. In one implementation, the image file reference 110 received with the web page file 108 can include a reference to the location at which the associated image file is stored (i.e., the URL defining the location of the image file at web server 102), as well as a unique parameter defining the current version of the image file 112 (e.g., a second instance of the image file's name, a timestamp associated with the image file's last update, or a version number or identifier of the image file 112 currently stored at the web server 102”).  

	As to claim 9, Albrecht-Badros discloses the server computer of claim 1, wherein: the processor is further configured to transmit the content and format of the web page, via the network communications interface, over an encrypted channel (Albrecht, para [0040]; discloses “The received web page file 108 provides the content and formatting of the requested web page that will be displayed via the GUI 128), as well as the location within the web page where the image file 112 associated with the image file reference 110 should be displayed. ”).  

 	As to claim 10, Albrecht-Badros discloses the server computer of claim 1, wherein the transmitted content of the web page is fully resolved (Albrecht, para.[0040]; discloses “the image file reference 110 may comprise a combination of the URL of the associated image file 112, a placeholder denoting the end of the URL and the beginning of a unique identifier (i.e., a "?" or another suitable character), and the unique image parameter defining the current version of the image file 112 stored at the web server 102. “).  
 
 	As to claim 13, Albrecht-Badros discloses the client device of claim 11, wherein the received content of the web page is fully resolved (Albrecht, para.[0040]; discloses “the image file reference 110 may comprise a combination of the URL of the associated image file 112, a placeholder denoting the end of the URL and the beginning of a unique identifier (i.e., a "?" or another suitable character), and the unique image parameter defining the current version of the image file 112 stored at the web server 102. “).  
  
 	As to claim 19, Albrecht-Badros discloses the method of claim 18, wherein the received content of the web page is fully resolved (Albrecht, para.[0040]; discloses “the image file reference 110 may comprise a combination of the URL of the associated image file 112, a placeholder denoting the end of the URL and the beginning of a unique identifier (i.e., a "?" or another suitable character), and the unique image parameter defining the current version of the image file 112 stored at the web server 102. “).    

Allowable Subject Matter

Claims 2-4, 6-8, 12 ,14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456